DETAILED ACTION
This action is responsive to the communications filed on 2/3/2021.
Currently, claims 6-18 and 20 are pending (as claims 1-5 and 19 per se are withdrawn from consideration since they are directed to non-elected “Invention II”, previously addressed).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election (with traverse) of Invention I in the reply filed on 2/3/2021 is acknowledged.  The traversal is on the ground(s) that Invention I [Claims 6-18 and 20] and Invention II [Claims 1-5 and 19] (in regards to the election/restriction requirement mailed on 10/1/2020) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP  § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the presence of a claim to combination ABsp does not alter the propriety of a restriction requirement properly made between combination ABbr and subcombination Bsp. Claim ABbr is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability. If a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr.  Where Bbr is the limitation of “a transmitter coupled to the serializer that receives the data signals and outputs a data signal in a second voltage domain that is different from the first voltage domain, wherein the transmitter outputs the data signal to a data channel while shifting the voltage level of the data signal from the first voltage domain to the second voltage domain” as recited in independent claim 1 (Invention II), and “A method of configuring a high speed transmitter, comprising: in response to setting a driver mode bit and termination mode bit, level shifting data received from a serializer from a low supply domain to a high supply domain; and driving out the data to a data channel” as recited in independent claim 19 (Invention II); and Bsp is the limitation of: 
“The high speed data link system of claim 4, wherein the transmitter is a single stage” as recited in dependent claim 6 (Invention I), and dependent claims 7-9 which further expand upon the single stage transmitter (Invention I) of claim 6;
“A single stage transmitter, comprising: a first circuit, a second circuit and a third circuit; wherein the first circuit and second circuit are operative to drive data in a write mode, and wherein the third circuit is operative as a termination circuit in a read mode” as recited in the independent claim 10 (Invention I) and dependent claims 11-18 which further expand upon the single stage transmitter (Invention I) of claim 10; and 
“The method of claim 19, further comprising: in response to setting a driver mode bit and termination mode bit, setting gates of PMOS cascode devices in the transmitter to a high voltage, wherein the termination mode bit is operative to enable the transmitter as a termination” as recited in dependent claim 20 (Invention I).
	These arguments/traversal are not found persuasive because in the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the presence of a claim to combination ABsp does not alter the propriety of a restriction requirement properly made between combination ABbr and sp. Claim ABbr is an evidence claim which indicates that the combination does not rely upon the specific details of the subcombination for its patentability.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 and 19 (per se) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected Invention II (previously addressed), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Where claim 9 states “wherein the T-coil and resistor are optional components” (emphasis added).  The ‘optional’ language removes the previously required ‘T-coil and resistor’ from the scope of the claim, which broadens (instead of narrows) the scope of claim 9 with regards to its parent claim(s).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wu (USPN 7,359,275).

	With regards to claim 10, Whitfield teaches a single stage transmitter (figs. 1-3: note that figure 3 shows the invention of Whitfield.  Where invention of Whitfield (e.g. figure 3) is explained/addresses using figs. 1+2 as context (or as a reference point).  See at least col. 2, lines 44-64 and col. 5, lines 52-68; note the voltage level converter 10 applicable to both writing and reading operation with regards to memory (e.g. EEPROM unit 17)), comprising: 
	a first circuit (figs. 1-3: element 12), a second circuit (figs. 1-3: element 14), and a third circuit (figs. 1-3: switching element 16));
	wherein the first circuit and second circuit are operative to drive data in a write mode (figs. 1-3: See at least col. 2, lines 44-64 and col. 5, lines 52-68; note the voltage level converter 10 applicable to both writing and reading operation with regards to memory (e.g. EEPROM unit 17), where elements 12 and 14 of voltage level , and
	wherein the third circuit is operative as a termination circuit in a read mode (figs. 1-3: switching unit 16 provides connect to negative/reference voltage VSS during read mode (as well as write mode)).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.  For example, the full scope of claim 6 (i.e. combined scope of claims 6+4+3+2+1) is indicated as allowable, with regards to the claim set filed on 3/18/2020).  
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.  Where the full scope of claim 20 (which is indicated allowable include the combined scope of claims 6+4+3+2+1, with regards to the claim set filed on 3/18/2020)
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        5/8/2021